PER CURIAM.
The petitioner seeks habeas corpus relief to correct an error in an opinion issued in a prior term of court. See Williams v. State, 947 So.2d 694 (Fla. 4th DCA 2007). We grant the petition to the extent necessary to correct a portion of B.C. v. State, 947 So.2d 510 (Fla. 4th DCA 2006). Upon remand, the lower court is not bound by our direction to “indicate that B.C. is placed in a ‘low risk residential program.” Id. at 512.

Petition Granted.

STEVENSON, C.J., POLEN and FARMER, JJ., concur.